El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
La solución del caso conlleva detectar correctamente el propósito legislativo de una ley establecida para beneficio del Poder Judicial. Si bien en la función de interpretar e impar-tir justicia somos autónomos e independientes, nuestros fallos siempre deben corresponder a un escrupuloso marco de juri-dicidad. Por ello, de ordinario, esta labor resulta delicada, ya que “[n]o somos autómatas del derecho, ajenos a las injus-ticias, al dolor o a los agravios. No vivimos en mundos distan-tes o apartes. Neutralidad judicial no es sinónimo de insensi-bilidad”. Véase Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84, 94-95 (1980).
El trasfondo fáctico y legal en que se debate este drama apelativo, se suscita con la sentencia del Tribunal Superior, Sala de Carolina, decretando injunction permanente contra el Gobernador de Puerto Rico y cualquier funcionario del Estado Libre Asociado, y prohibiendo la sustitución del demandante-recurrido, Ramón Negrón Soto, del cargo que ostenta como Juez Superior, bajo el fundamento de que su término de doce años no ha vencido por excluirse de su cómputo —en virtud de la Ley Núm. 70 de 14 de junio de 1974 (4 L.P.R.A. see. 331)— el período comprendido entre el 17 de junio de 1974 y 16 de octubre de 1977 en que, en atención a sus méritos, por designación del Juez Presidente, Hon. José Trías Monge, ocupó el puesto de Director Administrativo de los Tribunales.
I
La solución de esta controversia exige un análisis obje-tivo, ponderado y jurídico y una breve referencia a ciertas características elementales de la estructura constitucional vi-gente sobre el Poder Judicial.
*666La Constitución está concebida en una forma republicana de gobierno, a base de la doctrina de “separación de poderes” y “frenos y contrapesos”. Distribuye entre sus tres ramas los poderes públicos bajo la premisa de que tal equilibrio es salu-dable y necesario para mantener una verdadera democracia, evitando así una excesiva concentración en una de ellas con los peligros que ello conlleva. Sobre el Poder Judicial depositó y encomendó el salvaguardar comunitariamente “el respeto a los derechos contra cualquier intervención contraria a esos derechos por el Poder Ejecutivo o Legislativo, solucionar los conflictos entre lo privado y público y adjudicar las controver-sias entre los individuos”. (1) Para implementar y lograr una máxima eficiencia, estimó necesaria la mayor indepen-dencia de la Rama Judicial, proveyendo en su Art. V las si-guientes características en medidas y prerrogativas: (a) la unificación del sistema judicial en lo concerniente a jurisdic-ción, funcionamiento y administración; (b) la estabilidad en los términos de cargos de los jueces y prohibición en la reduc-ción de tales términos; (c) la adopción por el Tribunal Supremo de reglas de procedimiento civil, criminal y de eviden-cia; (d) la garantía contra la disminución de la compensa-ción de los jueces; (e) el mandato de la Asamblea Legislativa de establecer “un sistema de retiro para los jueces”, obliga-torio a los setenta (70) años; (f) el traslado a la Rama Judicial del poder de destitución o separación de jueces de instan-cia; (g) la prohibición de participar los jueces durante la incumbencia del cargo en actividades políticas u optar a puestos directivos en los partidos; y (h) estabilidad en la composición numérica de jueces del Tribunal Supremo, salvo cambio a petición de éste. (2)
*667En adición, transfirió la administración de los tribunales del Poder Ejecutivo al Judicial, confiriendo al Juez Presidente su dirección y el nombrar “un Director Administrativo . . . quien desempeñará su cargo a discreción de dicho magistrado”. Para implementar esta disposición constitucional, la Ley Núm. 11 de 24 de julio de 1952 —denominada Ley de la Judicatura— creó la Oficina de Administración de los Tribunales, 4 L.P.R.A. see. 331. La amplia facultad otorgada al Juez Presidente y por delegación de éste a su portavoz, el Director Administrativo, siempre exigió —tradicionalmente lograda— que quedara claramente delineada y separada la esfera de acción administrativa de ambos funcionarios, en cuanto a la función de índole judicial de los jueces. En cuanto a la adjudicación de casos, existen una autonomía y prerrogativa absolutas de los magistrados en las que los superiores jerárquicos administrativos antes mencionados no pueden intervenir directa ni indirectamente. En otras palabras, en el descargo de sus deberes, el juez no tiene otros superiores jerárquicos que la Ley y la Justicia.
Sin embargo, cabe resaltar que históricamente se ha reconocido la facultad del Juez Presidente para administrativamente relevar temporalmente a un juez de sus funciones judiciales y asignarle encomiendas especiales en distintos aspectos relacionados con la administración de justicia u obligaciones del primero. (3) Tales asignaciones, por originarse *668en el Juez Presidente y estar comprendidas dentro de zonas de acción de la administración de justicia, no implican que el juez concernido cesa en su cargo, sino que continúa en el mismo, aunque desempeñándose en una tarea dentro de la Rama Judicial. Como corolario, el término de nombramiento de ese magistrado continúa corriendo.
Independientemente de su sabiduría, (4) pero formulado precisamente en la doctrina de frenos y contrapesos antes ex-puesta, la Asamblea Constituyente, previo extenso debate, optó por disponer que los “jueces [fueran] nombrados por el Gobernador con el consejo y consentimiento del Senado . . y que sus términos fueran fijados por “ley”. La Ley de la Judicatura proveyó el término de doce y ocho años para los jueces Superiores y de Distrito, respectivamente. 4 L.P.R.A. sees. 92 y 152.
*669Otra instancia limitativa de una facultad constitucional, esta vez sobre la Asamblea Legislativa, es el precepto de que “ninguna ley prorrogará el término de un funcionario pú-blico” durante su incumbencia. Art. VI, Sec. 10. Su lenguaje claro y sencillo no admite duda o interpretación en contrario. Su historial, aunque escaso, pone de manifiesto un interés de evitar que se perpetúen y congelen, para beneficio de los in-cumbentes, determinados cargos.
HH H-I
En lo que atañe a disposición legal ante nuestra conside-ración, sus antecedentes pueden esbozarse en tres etapas.
La 'primera, en que su texto original —que decreta incom-patibilidad entre el cargo de Director Administrativo de los Tribunales o cualesquiera otros funcionarios o empleados de dicha Oficina y el ejercicio de la profesión de abogado— es enmendado por la Ley Núm. 66 de 25 de junio de 1959, para aclarar que no era requisito del puesto de Director la admi-sión al ejercicio de la abogacía. Hasta este momento la ley no visualizaba expresamente su ocupación por un juez de instan-cia.
La segunda etapa puede precisarse para el año 1960, me-diante la Ley Núm. 103 de 29 de junio. Se contempla entonces la posibilidad de que un juez en propiedad del Tribunal Superior sea nombrado Director Administrativo, al disponerse que dicho magistrado retendría todos sus derechos al amparo de la Ley de Retiro de la Judicatura, y el tiempo que actuara como Director se le acreditaría como si hubiera servido como Juez Superior. Subsiguientemente, en virtud de la Ley Núm. 42 de 29 de mayo de 1964, se estableció que si el Juez Superior de-signado Director fuere nuevamente nombrado para ocupar el cargo de Juez Superior, recibiría en su nueva posición el sueldo que le habría correspondido de haber continuado in-interrumpidamente en su anterior cargo judicial. En conse-*670cuencia, el tiempo servido como Director Administrativo le seria acreditado como servido en calidad de Juez Superior.
A manera de paréntesis, cabe destacar que, hasta esta úl-tima legislación, la eventualidad de que un Juez Superior fuera nombrado Director Administrativo de los Tribunales conllevaba una renuncia al cargo judicial. La protección que le brindaba el estatuto era reconocerle y extenderle derecho a cotizar bajo la Ley de Retiro de la Judicatura mientras es-tuviese actuando como Director Administrativo. Es innegable que terminada su designación de Director Administrativo, únicamente podia regresar a la Judicatura a través del trá-mite constitucional de nombramiento por el Gobernador con el consejo y consentimiento del Senado.
Para esta época la Rama Judicial había acumulado una vasta experiencia sobre el proceso decisional y las dificultades de reclutamiento y retención de personas idóneas para el cargo de Director Administrativo. La naturaleza singular del puesto ponía de manifiesto que en la judicatura había un número significativo de candidatos capacitados, pero compro-metidos básicamente con el quehacer jurídico, que de ordina-rio mostraban renuencia a abandonar el foro judicial. Esta actitud se acentuaba en vista de que el cargo era a discreción del Juez Presidente y que, para luego reintegrarse a la judi-catura, era menester un nuevo nombramiento del Ejecutivo y la confirmación por el Senado.
Así las cosas, el año 1974 marca la tercera época, al pro-ducirse el citado Informe sometido al Consejo por la Comisión para el Estudio de los Tribunales. En lo pertinente consignó:
La enmienda ... es a los efectos de que al Juez Presidente se le conceda la facultad de que cuando está vacante el cargo de Director Administrativo si así lo creyere prudente, pueda cubrirlo mediante el nombramiento de un Juez del Tribunal de Primera Instancia; quien retendrá su cargo y condición de juez mientras desempeña las funciones de Director Administrativo.
Es necesario consignar que las disposiciones de ley enmenda-torias deben contener lenguaje claro y preciso de que tal desig-*671nación conlleva un relevo total y absoluto, y un impedimento en la realización de cualesquiera funciones judiciales u otras ín-doles, que emanen de la condición de juez.

Este efecto, suspendiendo las facultades de Juez, es la única forma de evitar una confusión o combinación en una sola persona de poderes y funciones de génesis constitucional: como Director en funciones administrativas y como Juez en funciones judiciales.

Respecto al salario, mientras estuviese dirigiendo la Oficina de Administración de Tribunales, devengaría el correspondiente a este cargo, sujeto a las disposiciones de la Ley de Retiro de la Judicatura.
El Juez Presidente, a su discreción, podría reasignar a dicho juez para prestar servicios nuevamente en una de las Salas del Tribunal de Primera Instancia.
Las ventajas de esta enmienda, a juicio de la Comisión, podrían resumirse del siguiente modo:
1. Permitiría al Juez Presidente seleccionar y reclutar de la judicatura de Primera Instancia aquel candidato de mejores cualidades para el cargo;
2. Sería más atractivo a los miembros de la Judicatura la aceptación del cargo, ya que ello no representaría una renuncia ni el desvincularse de ésta; y
3. Contribuiría a un proceso de renovación constante en la dirección y administración de Tribunales. (Bastardillas nues-tras.) Págs. 12-13.
Consecuentemente, la Comisión recomendó una enmienda de ley “a los efectos de que se le conceda al Juez Presidente la facultad de que cuando esté vacante el cargo de Director Ad-ministrativo, si así lo creyera prudente, pueda cubrir dicho cargo mediante el nombramiento de un Juez del Tribunal de Primera Instancia, quien retendrá su cargo y condición de Juez mientras desempeñe las funciones de Director Adminis-trativo”. (Bastardillas nuestras.) Pág. 15. Esta propuesta encontró eco en el Primer Ejecutivo —quien, en Mensaje Especial a la Séptima Asamblea Legislativa, Segunda Sesión Ordinaria, sobre la Reforma del Sistema de Justicia, de 14 de marzo de 1974— expuso:
*672Por la importancia del puesto y por el significado que repre-senta para la Rama Judicial, propongo una enmienda a la sec-ción 25 de la Ley de la Judicatura —Ley Núm. 11 de 24 julio de 1952— para disponer que cuando el Juez Presidente del Tribunal Supremo nombre a un Juez del Tribunal de Primera Instancia para el cargo de Director Administrativo de los Tribunales, el magistrado designado no pierda, su condición de Juez, aún cuando sus facultades y funciones judiciales queden sus-pendidas mientras ocupe el nuevo cargo.
Esto no implica una limitación o directriz para el Juez Presidente del Tribunal Supremo como poder nominador consti-tucional, sino que amplía su campo de selección. (Bastardillas nuestras.) Pág. 15.
Como resultado, se presentaron dos proyectos de ley idén-ticos: P. de la C. 928 y P. del S. 754. El trámite legislativo desde sus inicios reflejó indubitada e incontrovertidamente que su propósito era swperar la situación estatutaria de en-tonces —que exigía que un juez así designado renunciara a su cargo antes de poder aceptar el de Director Administrativo y que tuviera que ser nombrado nuevamente si quería reinte-grarse a la judicatura— para que “dicho magistrado retenga su condición de Juez mientras se desempeñe como Director Administrativo de los Tribunales, con la salvedad de que se le releve total y absolutamente de sus funciones judiciales”. (Bastardillas nuestras.) Se recalcó que ello “no representaría una renuncia al cargo de Juez”. (Memorando Explicativo del P. de la C. 928.) Con idéntica tónica se explicó el alcance de la medida en los informes separados de las Comisiones Jurí-dico-Civil de la Cámara de Representantes y del Senado —de 30 de abril y 10 de mayo de 1974 respectivamente— al reite-rarse en el primero, que “cuando el nombramiento de Director Administrativo de los Tribunales recaiga en una persona que esté ocupando el cargo de Juez en el Tribunal de Primera Ins-tancia, dicha persona retendrá su cargo, condición y derechos de juez mientras desempeñe las funciones de Director Ad-ministrativo, pero quedará totalmente relevado de las fun-*673dones judiciales o de otras que emanen de su condición de juez ... [y] la aceptación del cargo no representaría una re-nuncia o desvinculación de la misma”, y en el Informe del Senado, nuevamente se indica que el magistrado así desig-nado . . continuaría en la Judicatura” reteniendo “su cargo, condición y derechos de juez mientras desempeñe tales funciones. La designación no afectaría el transcurso del tér-mino de nombramiento correspondiente al cargo de Juez del Tribunal de Primera Instancia ni los derechos correspondien-tes al amparo de las disposiciones de la Ley de Retiro de la Judicatura. El tiempo que actúe como Director Administra-tivo se le acreditará para fines de retiro”. Terminaba dicho Informe atribuyéndole a la enmienda, entre otras, la ventaja de que “los miembros de la judicatura que fueren selecciona-dos estarían atraídos a aceptar el cargo porque no represen-taría una renuncia a la Judicatura . . .”. (Bastardillas nues-tras. )
Finalmente, la Asamblea Legislativa aprobó el P. de la C. 928, que se convirtió en la Ley Núm. 70 de 14 de junio de 1974. Reza:
Si el nombramiento de Director Administrativo recayere en una persona que esté ocupando un cargo como Juez del Tribunal de Primera Instancia de Puerto Rico, dicha persona así desig-nada, retendrá a todos los fines pertinentes, su cargo, condición y derechos de Juez mientras desempeñe las funciones de Director Administrativo. Disponiéndose, que tal designación conlle-vará un relevo total y absoluto, y un impedimento en la realiza-ción de cualesquiera funciones judiciales o de otras índoles que emanen de la condición de Juez, las cuales quedarán suspendidas mientras se desempeñe como Director Administrativo de los Tribunales. Durante tal período devengará el sueldo correspon-diente al cargo de Director Administrativo o el correspondiente a su cargo de Juez, de los dos, el mayor y, una vez cese en el mismo, recibirá aquel sueldo que le habría correspondido si hu-biera continuado las funciones ininterrumpidamente en su cargo de Juez del Tribunal de Primera Instancia. Tal designación no afectará el transcurso del término de nombramiento correspon-*674diente al cargo de Juez del Tribunal de Primera Instancia que ostente, ni los derechos al amparo de las disposiciones de la Ley de Retiro de la Judicatura. ... El tiempo en que actúe como Director Administrativo de los Tribunales se le acreditará para fines de retiro. (Bastardillas nuestras.)
III
De los antecedentes históricos, estudios, proceso y motivo legislativo y texto, se puede concluir que la ley vigente intro-dujo las siguientes enmiendas sustanciales: (a) amplió la capacidad nominativa del Juez Presidente al reconocer y hacer extensiva su cubierta estatutaria y beneficios a jueces de primera instancia; (b) el magistrado designado continua-ría siendo juez; (c) quedaría relevado automáticamente de sus deberes y funciones judiciales; (d) el magistrado deven-garía el sueldo mayor durante su incumbencia administra-tiva. Siguieron inalterados los derechos existentes al amparo de la Ley de Retiro de la Judicatura al igual de que acrece-rían, al reintegrarse al cargo de Juez, los aumentos decre-tados a la judicatura.
Se puede afirmar, pues, inequívocamente, la existencia de una clara intención estatutaria de que el magistrado desig-nado Director Administrativo por el Juez Presidente —fuera del Tribunal de Distrito o Superior— continuaría siendo juez, reteniendo tal cargo, pues ello no representaría una renuncia ni desvinculación de la judicatura. Si tal designación no im-plica una separación de la Rama Judicial, como tampoco una renuncia al cargo de juez, ¿cómo puede afirmarse que el tér-mino del nombramiento no continúa transcurriendo? Cierta-mente, una cosa es la suspensión de las funciones judiciales durante la incumbencia como Director, y otra la congelación del período regular de nombramiento del cargo de juez.
La ilustrada sala de instancia, al concluir lo contrario, parte de la premisa de que el estatuto es ambiguo y, por ende, debe ser interpretado. La dificultad de este razonamiento es *675que la ley, con apoyo en su legajo, es todo lo contrario: clara. No hay margen para inferir otro sentido de las expresiones de que el magistrado retendría su condición de juez y ello no conllevaría una renuncia. Más aún, hemos visto que expresa-mente consigna que una vez el juez de primera instancia es designado Director Administrativo de los Tribunales . . [t] al designación no afectará el transcurso del término de nombramiento correspondiente al cargo de Juez del Tribunal de Primera Instancia que ostente . . .”. (Bastardillas nues-tras.) Este lenguaje, en el espíritu expuesto, no tiene otro significado que el de aclarar y estipular que la designación no afectaría ni alteraría que discurriera el tiempo o término original para el cual fue nombrado Juez.
La forma verbal “afectar” debe interpretarse conside-rando el objeto directo “transcurso”. “Transcurso” es la ac-ción de transcurrir,(5) y “transcurrir” es el fluir incesante del tiempo,(6) o el paso o carrera del tiempo.(7) Por otro lado, “afectar” está definido como “menoscabar, perjudicar, influir desfavorablemente”, y como “producir alteración o mu-danza en alguna cosa”.(8) También se define como “'influir”, “producir efeeto en una cosa determinada, disminuir”.(9) Es forzoso concluir que el fluir incesante del tiempo, o su paso o carrera, no queda afectado o menoscabado o perjudicado con respecto al término, límite o duración del cargo de juez mientras éste ocupe la posición de Director Administrativo. En otras palabras, si la acción de transcurrir no queda afec-tada, el transcurso del tiempo continúa, no se paraliza ni suspende. “No afectará”, en su más corriente y usual signifi-*676cación, no quiere decir otra cosa que no producirá ningún efecto, esto es, que no tendrá ningún efecto sobre el fluir del tiempo. Éste continúa fluyendo. Si el legislador hubiese que-rido que el transcurso del término se paralizase o suspendiese, así lo hubiera expresado inequívocamente. Concluimos, por tanto, que es errónea la interpretación en el sentido de que el vocablo “afectar” significa que paraliza, detiene o suspende el fluir del tiempo, con el resultado de que “extiende” o “pro-rroga” el término de doce años por el que fue nombrado el juez sujeto de este recurso, al expresar que el término du-rante el cual sirvió como Director Administrativo no le cuenta para el término por el que fue nombrado juez.
Además, el foro primario incurre en el error de comparar este estatuto con el Art. 1.017A de la Ley Electoral de Puerto Rico —Núm. 85 de 28 de junio de 1978 — , que cubre la si-tuación cuando un juez es nombrado Miembro de la Junta Revisora Electoral. Hemos de reconocer que dicha Ley está redactada en términos generales similares a los de la Ley Núm. 70 de 14 de junio de 1974, y, además, está inspirada en con-ceder supuestamente iguales beneficios al juez así nombrado para dicha Junta Revisora Electoral.
El uso de esta analogía presenta la dificultad de que la Ley Núm. 70 contempla la designación del cargo de Director Administrativo de los Tribunales creado por el Art. V, Sec. 7 de la Constitución y por la See. 25 de la Ley de la Judicatura, a discreción del Juez Presidente del Tribunal Supremo. Por otro lado, la Ley Núm. 85 de 28 de junio de 1978 versa sobre un nombramiento por el Gobernador de Puerto Rico de un juez para miembro de la Junta Revisora Electoral, creado por la Ley Electoral de Puerto Rico. Ya hemos indicado nuestra preocupación y las serias interrogantes constitucionales que plantea esta última situación, a saber, el que un juez ocupe un cargo o puesto fuera de la Rama Judicial, en cualesquiera de las otras dos ramas y que, mientras tanto, continúe vinculado *677a la judicatura. Ello parecería interferir con los parámetros constitucionales de cada Poder.
IV
Ahora bien, para fines de discusión hemos de suponer como plausible prima facie la conclusión del tribunal senten-ciador “... como una cuestión de derecho que cuando la Legis-latura que aprobó la Ley Núm. 70 dice que ‘tal designación no afectará el transcurso del término de nombramiento corres-pondiente al cargo de Juez del Tribunal de Primera Instancia que ostente’, lo que realmente quiso decir es que mientras la persona designada desempeñe el cargo de Director Adminis-trativo, el término que le falte de su nombramiento no va a quedar afectado y aquella parte del mismo no vencido aún transcurrirá una vez la persona se reintegre a su cargo de juez”. (Bastardillas en el original.)
A poco que reflexionemos nos percatamos que de interpretar la referida See. 25 de la Ley de la Judicatura en el sentido de que el término servido por un Juez Superior como Director Administrativo de los Tribunales no se le rebajará del término de doce años para el cual fuera nombrado como juez, vulneraría la prohibición constitucional de que “[n]inguna ley prorrogará el término de un funcionario público ni disminuirá su sueldo o emolumentos después de su elección o nombramiento”. Art. VI, Sec. 10.
El Juez recurrido tomó posesión de su cargo como Juez del Tribunal Superior en 27 de marzo de 1968. Hemos visto que a esa fecha la Ley de la Judicatura disponía que el nom-bramiento sería por doce años y hasta que su sucesor fuese nombrado. Por tanto, cronológicamente su término expiró el 26 de marzo de 1980.
No fue hasta el 14 de junio de 1974 que se enmendó la See. 25 de la Ley de la Judicatura para autorizar la desig-nación, por el Juez Presidente del Tribunal Supremo, de un juez para el cargo de Director Administrativo de los Tribuna-*678les, disponiendo que dicho juez “ . . retendrá a todos los fines pertinentes, su cargo, condición y derechos de Juez mien-tras desempeña las funciones de Director Administrativo”. Al amparo de la referida enmienda, el Juez Presidente de-signó al juez recurrido como Director Administrativo.
Comoquiera que ya ocupaba el cargo de juez que vencería el 26 de marzo de 1980, no podía aprobarse ninguna ley que extendiera el vencimiento del nombramiento de juez para una fecha que recayere después de dicho vencimiento. Si se enten-diese que durante el término de tres años cuatro meses en que ocupó el puesto de Director Administrativo quedó suspendido el transcurso del término de su cargo judicial, el vencimiento de dicho cargo se extendería por el referido período adicional, lo que chocaría con la prohibición constitucional mencionada.
El foro de instancia estimó erróneamente que las Leyes Núms. 70 y 85 “lo que hacen es interrumpir el término de nombramiento de un funcionario, no lo prorrogan”. (Bas-tardillas nuestras.) No existe tal diferencia. Ya se caracte-rice como interrupción, o se usen los sinónimos suspensión, paro, u otros, nos parece que el efecto único del estatuto, así interpretado, es prorrogar el término de nombramiento del juez concernido en el caso de autos, aplazando, demorando o prolongando por 40 meses adicionales el término de doce años del Juez Negrón Soto. Sea directamente mediante dis-posición de ley expresa, o indirectamente, por interpretación judicial, esta consecuencia precisamente está vedada por la prohibición constitucional precedentemente aludida.
Por ende, bajo cualesquiera alternativas de hermenéutica, la premisa de que la ley que nos ocupa extiende el término del juez mientras éste se desempeña como Director Administra-tivo, violenta la Constitución. La forma de superar este esco-llo es considerar que la ley no prorroga el término, por no disponerlo así su texto como tampoco permitirlo su interpre-tación. De ese modo, por ser cónsona, cumple con la regla básica de hermenéutica que favorece el mantenimiento de la *679constitucionalidad de una ley. Martínez v. Tribunal Superior, 81 D.P.R. 945, 953 (1960); E.L.A. v. Aguayo, 80 D.P.R. 552, 596 (1958).

Se revocará la Sentencia del Tribunal Superior, Sala de Carolina fechada 9 de mayo de 1980.

El Juez Asociado Señor Rigau emitió opinión disidente. El Juez Presidente Señor Trías Monge y los Jueces Asociados Señores Dávila y Torres Rigual se inhibieron. El Juez Aso-ciado Señor Díaz Cruz no participó en la decisión.
—O—

 Informe sometido al Consejo sobre la Reforma de la Justicia en Puerto Rico por la Comisión para el Estudio de los Tribunales, pág. 1 (1974).


 Diario de Sesiones de la Convención Constituyente, Ed. Equity, 1961, T. 1, págs. 452-453; T. 4, págs. 2609-2614.


 A manera de algunos ejemplos: asignaciones de jueces como Fun-cionarios Ejecutivos para auxiliar al Juez Presidente como miembro de la Junta Constitucional de Revisión de Distritos Electorales, Senatoriales y Representativos (Designaciones fechadas 10 de abril de 1963 y 8 de junio de 1971); Secretario del Consejo sobre la Reforma del Sistema de Justicia (7 de mayo de 1973) ; y Director Administrativo Auxiliar de los Tribunales (6 de diciembre de 1977). Nótese que estas instancias presentan como características comunes: (a) son designaciones temporales del Juez Presi-dente; (b) se relacionan con asuntos u obligaciones de éste o la administra-ción de la justicia; (c) no existe incompatibilidad ética entre el cargo de juez y la asignación especial; y (d) el juez continúa dentro de la Rama Judicial, pero suspendidas sus funciones judiciales.
Bajo la estructura constitucional vigente, plantearían serias interro-*668gantes de legalidad e incompatibilidad el que se pretendiera que un juez ocupara un cargo creado por ley fuera de la Rama Judicial y nombrado por los otros dos poderes.


 El peligro de concentrar demasiado poder en una rama de gobierno es evidente. La designación y nombramiento de los jueces exclusivamente por el Poder Judicial, sin la intervención de los otros Poderes, como se ha sugerido, podría crear una “hegemonía de magistrados” o “magistrarcado”, con personas que se renovarían automáticamente sin estar sujetas al escrutinio de funcionarios electos en comicios periódicos. Por otro lado, “[e]s incuestionable que mientras mayor sea el término de duración de un juez en su cargo, menos intervenciones ajenas habrá que afecten la im-parcialidad e independencia judicial que debe permear y caracterizar un sistema judicial. La estabilidad que tales términos imprimen y la ausencia de las presiones psicológicas que la renovación del término de juez con-lleva, son fundamentos suficientes para favorecer tal enfoque.
“No obstante, preciso es ponderar que ciertos períodos muy extensos y los cargos [de], por vida —sin el diseño de mecanismos apropiados que permitan la revisión y evaluación de los incumbentes, y su separación del servicio por causas no autorizadas al presente— puede [n] propiciar que se mantengan en sus cargos personas incompetentes o cuyo estado físico o mental le[s incapacite] para continuar en el mismo. Cualquier recomenda-ción debe contemplar el establecimiento de la carrera judicial, un balance razonable entre términos extensos, que en el proceso de renominación de un juez no intervengan consideraciones político-partidistas, y la creación de mecanismos adicionales de separación del cargo por causas justificadas.” Informe sometido al Consejo sobre la Reforma de la Justicia en Puerto Rico por la Comisión para el Estudio de los Tribunales, ante, págs. 108-109.


M. Moliner, Diccionario de Uso del Español, Madrid, Ed. Gredos, 1977.


 G. Cabanellas, Diccionario de Derecho Usual, 5ta ed., Madrid, Ed. Santiliana.


Real Academia Española, Diccionario de la Lengua Española, 19na ed., Ed. Espasa-Calpe, 1970.


Diccionario de la Lengua Española, supra.


 Diccionario de Uso del Español, supra.